Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 1 of 17




               EXHIBIT A
                     Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 2 of 17




RAMYA KRISHNAN
Staff Attorney

                                                                    October 19, 2018

                     Information and Privacy Coordinator
                     Central Intelligence Agency
                     Washington, DC 20505


                              Re:       Freedom of Information Act Request
                                        Expedited Processing Requested

                     To whom it may concern,

                        The Knight First Amendment Institute at Columbia University (“Knight
                     Institute” or “Institute”)1 submits this request pursuant to the Freedom of
                     Information Act (“FOIA”), 5 U.S.C. § 552, for records relating to the
                     journalist Jamal Khashoggi.

                                                         I. Background

                        When an Intelligence Community (“IC”) element acquires information
                     indicating an impending threat of intentional killing, serious bodily injury,
                     or kidnapping directed at a person, Intelligence Community Directive 191
                     (“Directive 191”) requires the element to “warn the intended victim or those
                     responsible for protecting the intended victim, as appropriate.”2 Directive
                     191 further obligates IC elements to “document and maintain records” on
                     any actions taken pursuant to that duty. Directive 191, § 13.

                        Jamal Khashoggi, a columnist for the Washington Post, is believed to have
                     been killed after entering a Saudi consulate in Istanbul on October 2, 2018.3
                     The Washington Post reports that, before his disappearance, U.S. intelligence
                     agencies intercepted communications of Saudi officials discussing a plan to

                         1The Knight First Amendment Institute is a New York not-for-profit
                     organization based at Columbia University that works to preserve and expand the
                     freedoms of speech and the press through strategic litigation, research, and public
                     education.
                         2Director of National Intelligence, Intelligence Community Directive 191 § E.1
                     (July 21, 2015), https://perma.cc/49P8-J69X.
                         3 Jamal Khashoggi: Saudi Journalist Vanishes in Istanbul, BBC News (Oct. 4, 2018),
                     https://perma.cc/VD23-B3NX; David D. Kirkpatrick & Carlotta Gall, Audio
                     Offers Gruesome Details of Jamal Khashoggi Killing, Turkish Official Says, N.Y. Times (Oct.
                     17, 2018), https://perma.cc/8RGV-7CVE.




                 475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | ramya.krishnan@knightcolumbia.org
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 3 of 17



capture Khashoggi.4 It is not publicly known, however, whether the U.S.
government warned Khashoggi of that threat. The Knight Institute seeks to
inform the public about the U.S. government’s compliance, or failure to
comply, with its duty to warn Khashoggi of any known and impending
threats to his safety.

                           II. Records requested

   The Knight Institute seeks the following records:

        1. All procedures or guidance for determining whether to warn,
           or for delivering a warning to, an intended victim or those
           responsible for protecting the intended victim, pursuant to
           Directive 191;

        2. All records concerning the duty to warn under Directive 191 as
           it relates to Jamal Khashoggi, including any records relating to
           duty to warn actions taken with respect to him;5

        3. All records concerning any “issue aris[ing] among IC
           elements” regarding a determination to warn Jamal Khashoggi
           or waive the duty to warn requirement, or regarding the
           method for communicating threat information to him. See
           Directive 191, § G.1.

   Where a document contains information that falls into one or more of
the categories described above, we seek the entirety of that document. If
processing the entirety of a given document would be unusually
burdensome, we ask that you give us an opportunity to narrow our request.
Please disclose all segregable portions of otherwise exempt records. See 5
U.S.C. § 552(b).

              III. Application for Expedited Processing

   The Knight Institute requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E). Obtaining, analyzing, and publicly disseminating information


   4 Loveday Morris, Souad Mekhennet & Kareem Fahim, Saudis Are Said To Have
Lain in Wait for Jamal Khashoggi, Wash. Post (Oct. 9, 2018),
https://perma.cc/82WY-EUJT.
   5 “Duty to warn actions” include but are not limited to senior officer reviews of
threat information and determinations; justifications not to warn the intended
victim based on waiver criteria; coordination with other IC elements (such as the
Federal Bureau of Investigation) to determine how best to pass threat information
to the intended victim; and communication of threat information to another IC
element or U.S. government agency for delivery to the intended victim. See
Directive 191, § F.13.


                                         2
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 4 of 17



about government activity are among the Institute’s core activities.6
Furthermore, the requested records are urgently needed to inform the
public about actual or alleged government activity. The disappearance of
Jamal Khashoggi is the subject of national attention. Last week, a bipartisan
group of 22 senators sent a letter to President Donald Trump expressing
concern about the incident and requesting that the President make a
determination on the imposition of sanctions on the responsible party within
120 days.7

           IV. Application for Waiver or Limitation of Fees

   The Knight Institute requests a waiver of document search, review, and
duplication fees on three grounds. First, the disclosure of the requested
records is in the public interest and that disclosure is “likely to contribute
significantly to the public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4)(A)(iii). Second, the Institute is a
“representative of the news media” within the meaning of FOIA and the
records are not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).
Third, the Institute qualifies as an “educational . . . institution” whose
purposes include “scholarly . . . research” and the records are not sought for
commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).

                                 *       *        *

   Thank you for your attention to our request.


                                         Sincerely,

                                          /s/ Ramya Krishnan
                                         Ramya Krishnan
                                         Adi Kamdar
                                         Knight First Amendment Institute at
                                            Columbia University
                                         475 Riverside Drive, Suite 302
                                         New York, NY 10115
                                         ramya.krishnan@knightcolumbia.org
                                         (646) 745-8500




   6   About the Knight Institute, https://perma.cc/S9PN-J4ZY.
   7 Press Release, Sen. Bob Corker, Corker, Menendez, Graham, Leahy Letter Triggers

Global Magnitsky Investigation into Disappearance of Jamal Khashoggi (Oct. 10, 2018).


                                         3
                     Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 5 of 17




RAMYA KRISHNAN
Staff Attorney

                                                                    October 19, 2018

                     David M. Hardy, Chief
                     Record/Information Dissemination Section
                     Records Management Division
                     Federal Bureau of Investigation
                     Department of Justice
                     170 Marcel Drive
                     Winchester, VA 22602-4483


                              Re:       Freedom of Information Act Request
                                        Expedited Processing Requested

                     To whom it may concern,

                        The Knight First Amendment Institute at Columbia University (“Knight
                     Institute” or “Institute”)1 submits this request pursuant to the Freedom of
                     Information Act (“FOIA”), 5 U.S.C. § 552, for records relating to the
                     journalist Jamal Khashoggi.

                                                         I. Background

                        When an Intelligence Community (“IC”) element acquires information
                     indicating an impending threat of intentional killing, serious bodily injury,
                     or kidnapping directed at a person, Intelligence Community Directive 191
                     (“Directive 191”) requires the element to “warn the intended victim or those
                     responsible for protecting the intended victim, as appropriate.”2 Directive
                     191 further obligates IC elements to “document and maintain records” on
                     any actions taken pursuant to that duty. Directive 191, § 13.

                        Jamal Khashoggi, a columnist for the Washington Post, is believed to have
                     been killed after entering a Saudi consulate in Istanbul on October 2, 2018.3

                         1The Knight First Amendment Institute is a New York not-for-profit
                     organization based at Columbia University that works to preserve and expand the
                     freedoms of speech and the press through strategic litigation, research, and public
                     education.
                         2Director of National Intelligence, Intelligence Community Directive 191 § E.1
                     (July 21, 2015), https://perma.cc/49P8-J69X.
                         3Jamal Khashoggi: Saudi Journalist Vanishes in Istanbul, BBC News (Oct. 4, 2018),
                     https://perma.cc/VD23-B3NX; David D. Kirkpatrick & Carlotta Gall, Audio



                 475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | ramya.krishnan@knightcolumbia.org
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 6 of 17



The Washington Post reports that, before his disappearance, U.S. intelligence
agencies intercepted communications of Saudi officials discussing a plan to
capture Khashoggi.4 It is not publicly known, however, whether the U.S.
government warned Khashoggi of that threat. The Knight Institute seeks to
inform the public about the U.S. government’s compliance, or failure to
comply, with its duty to warn Khashoggi of any known and impending
threats to his safety.

                             II. Records requested

   The Knight Institute seeks the following records:

         1. All procedures or guidance for determining whether to warn,
            or for delivering a warning to, an intended victim or those
            responsible for protecting the intended victim, pursuant to
            Directive 191;

         2. All records concerning the duty to warn under Directive 191 as
            it relates to Jamal Khashoggi, including any records relating to
            duty to warn actions taken with respect to him;5

         3. All records concerning any “issue aris[ing] among IC
            elements” regarding a determination to warn Jamal Khashoggi
            or waive the duty to warn requirement, or regarding the
            method for communicating threat information to Jamal
            Khashoggi. See Directive 191, § G.1.

   Where a document contains information that falls into one or more of
the categories described above, we seek the entirety of that document. If
processing the entirety of a given document would be unusually
burdensome, we ask that you give us an opportunity to narrow our request.
Please disclose all segregable portions of otherwise exempt records. See 5
U.S.C. § 552(b).



Offers Gruesome Details of Jamal Khashoggi Killing, Turkish Official Says, N.Y. Times (Oct.
17, 2018), https://perma.cc/8RGV-7CVE.
   4 Loveday Morris, Souad Mekhennet & Kareem Fahim, Saudis Are Said To Have
Lain in Wait for Jamal Khashoggi, Wash. Post (Oct. 9, 2018),
https://perma.cc/82WY-EUJT.
   5 “Duty to warn actions” include but are not limited to senior officer reviews of
threat information and determinations; justifications not to warn the intended
victim based on waiver criteria; coordination with other IC elements (such as the
Central Intelligence Agency) to determine how best to pass threat information to
the intended victim; and communication of threat information to another IC
element or U.S. government agency for delivery to the intended victim. See
Directive 191, § F.13.


                                            2
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 7 of 17



               III. Application for Expedited Processing

   The Knight Institute requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E). Obtaining, analyzing, and publicly disseminating information
about government activity are among the Institute’s core activities.6
Furthermore, the requested records are urgently needed to inform the
public about actual or alleged government activity. The disappearance of
Jamal Khashoggi is the subject of national attention. Last week, a bipartisan
group of 22 senators sent a letter to President Donald Trump expressing
concern about the incident and requesting that the President make a
determination on the imposition of sanctions on the responsible party within
120 days.7

           IV. Application for Waiver or Limitation of Fees

   The Knight Institute requests a waiver of document search, review, and
duplication fees on three grounds. First, the disclosure of the requested
records is in the public interest and that disclosure is “likely to contribute
significantly to the public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4)(A)(iii). Second, the Institute is a
“representative of the news media” within the meaning of FOIA and the
records are not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).
Third, the Institute qualifies as an “educational . . . institution” whose
purposes include “scholarly . . . research” and the records are not sought for
commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).

                                 *       *        *

   Thank you for your attention to our request.

                                         Sincerely,

                                          /s/ Ramya Krishnan
                                         Ramya Krishnan
                                         Adi Kamdar
                                         Knight First Amendment Institute at
                                            Columbia University
                                         475 Riverside Drive, Suite 302
                                         New York, NY 10115
                                         ramya.krishnan@knightcolumbia.org
                                         (646) 745-8500


   6   About the Knight Institute, https://perma.cc/S9PN-J4ZY.
   7 Press Release, Sen. Bob Corker, Corker, Menendez, Graham, Leahy Letter Triggers

Global Magnitsky Investigation into Disappearance of Jamal Khashoggi (Oct. 10, 2018).


                                         3
                     Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 8 of 17




RAMYA KRISHNAN
Staff Attorney

                                                                    October 19, 2018

                     FOIA Officer
                     National Security Agency
                     Attn: FOIA/PA Office
                     9800 Savage Road, Suite 6932
                     Ft. George G. Meade, MD 20755-6932


                              Re:       Freedom of Information Act Request
                                        Expedited Processing Requested

                     To whom it may concern,

                        The Knight First Amendment Institute at Columbia University (“Knight
                     Institute” or “Institute”)1 submits this request pursuant to the Freedom of
                     Information Act (“FOIA”), 5 U.S.C. § 552, for records relating to the
                     journalist Jamal Khashoggi.

                                                         I. Background

                        When an Intelligence Community (“IC”) element acquires information
                     indicating an impending threat of intentional killing, serious bodily injury,
                     or kidnapping directed at a person, Intelligence Community Directive 191
                     (“Directive 191”) requires the element to “warn the intended victim or those
                     responsible for protecting the intended victim, as appropriate.”2 Directive
                     191 further obligates IC elements to “document and maintain records” on
                     any actions taken pursuant to that duty. Directive 191, § 13.

                        Jamal Khashoggi, a columnist for the Washington Post, is believed to have
                     been killed after entering a Saudi consulate in Istanbul on October 2, 2018.3

                         1The Knight First Amendment Institute is a New York not-for-profit
                     organization based at Columbia University that works to preserve and expand the
                     freedoms of speech and the press through strategic litigation, research, and public
                     education.
                         2Director of National Intelligence, Intelligence Community Directive 191 § E.1
                     (July 21, 2015), https://perma.cc/49P8-J69X.
                         3 Jamal Khashoggi: Saudi Journalist Vanishes in Istanbul, BBC News (Oct. 4, 2018),
                     https://perma.cc/VD23-B3NX; David D. Kirkpatrick & Carlotta Gall, Audio
                     Offers Gruesome Details of Jamal Khashoggi Killing, Turkish Official Says, N.Y. Times (Oct.
                     17, 2018), https://perma.cc/8RGV-7CVE.




                 475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | ramya.krishnan@knightcolumbia.org
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 9 of 17



The Washington Post reports that, before his disappearance, U.S. intelligence
agencies intercepted communications of Saudi officials discussing a plan to
capture Khashoggi.4 It is not publicly known, however, whether the U.S.
government warned Khashoggi of that threat. The Knight Institute seeks to
inform the public about the U.S. government’s compliance, or failure to
comply, with its duty to warn Khashoggi of any known and impending
threats to his safety.

                           II. Records requested

   The Knight Institute seeks the following records:

        1. All procedures or guidance for determining whether to warn,
           or for delivering a warning to, an intended victim or those
           responsible for protecting the intended victim, pursuant to
           Directive 191;

        2. All records concerning the duty to warn under Directive 191 as
           it relates to Jamal Khashoggi, including any records relating to
           duty to warn actions taken with respect to him;5

        3. All records concerning any “issue aris[ing] among IC
           elements” regarding a determination to warn Jamal Khashoggi
           or waive the duty to warn requirement, or regarding the
           method for communicating threat information to him. See
           Directive 191, § G.1.

   Where a document contains information that falls into one or more of
the categories described above, we seek the entirety of that document. If
processing the entirety of a given document would be unusually
burdensome, we ask that you give us an opportunity to narrow our request.
Please disclose all segregable portions of otherwise exempt records. See 5
U.S.C. § 552(b).




   4 Loveday Morris, Souad Mekhennet & Kareem Fahim, Saudis Are Said To Have
Lain in Wait for Jamal Khashoggi, Wash. Post (Oct. 9, 2018),
https://perma.cc/82WY-EUJT.
   5 “Duty to warn actions” include but are not limited to senior officer reviews of
threat information and determinations; justifications not to warn the intended
victim based on waiver criteria; coordination with other IC elements (such as the
Federal Bureau of Investigation or the Central Intelligence Agency) to determine
how best to pass threat information to the intended victim; and communication of
threat information to another IC element or U.S. government agency for delivery
to the intended victim. See Directive 191, § F.13.


                                         2
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 10 of 17



               III. Application for Expedited Processing

   The Knight Institute requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E). Obtaining, analyzing, and publicly disseminating information
about government activity are among the Institute’s core activities.6
Furthermore, the requested records are urgently needed to inform the
public about actual or alleged government activity. The disappearance of
Jamal Khashoggi is the subject of national attention. Last week, a bipartisan
group of 22 senators sent a letter to President Donald Trump expressing
concern about the incident and requesting that the President make a
determination on the imposition of sanctions on the responsible party within
120 days.7

           IV. Application for Waiver or Limitation of Fees

   The Knight Institute requests a waiver of document search, review, and
duplication fees on three grounds. First, the disclosure of the requested
records is in the public interest and that disclosure is “likely to contribute
significantly to the public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4)(A)(iii). Second, the Institute is a
“representative of the news media” within the meaning of FOIA and the
records are not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).
Third, the Institute qualifies as an “educational . . . institution” whose
purposes include “scholarly . . . research” and the records are not sought for
commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).

                                 *       *        *

   Thank you for your attention to our request.

                                         Sincerely,

                                          /s/ Ramya Krishnan
                                         Ramya Krishnan
                                         Adi Kamdar
                                         Knight First Amendment Institute at
                                            Columbia University
                                         475 Riverside Drive, Suite 302
                                         New York, NY 10115
                                         ramya.krishnan@knightcolumbia.org
                                         (646) 745-8500


   6   About the Knight Institute, https://perma.cc/S9PN-J4ZY.
   7 Press Release, Sen. Bob Corker, Corker, Menendez, Graham, Leahy Letter Triggers

Global Magnitsky Investigation into Disappearance of Jamal Khashoggi (Oct. 10, 2018).


                                         3
                    Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 11 of 17




RAMYA KRISHNAN
Staff Attorney

                                                                    October 19, 2018

                     Patricia Gaviria, Director
                     Information Management Division
                     ATTN: FOIA/PA
                     Office of the Director of National
                        Intelligence
                     Washington, D.C. 20511


                              Re:       Freedom of Information Act Request
                                        Expedited Processing Requested

                     To whom it may concern,

                        The Knight First Amendment Institute at Columbia University (“Knight
                     Institute” or “Institute”)1 submits this request pursuant to the Freedom of
                     Information Act (“FOIA”), 5 U.S.C. § 552, for records relating to the
                     journalist Jamal Khashoggi.

                                                         I. Background

                        When an Intelligence Community (“IC”) element acquires information
                     indicating an impending threat of intentional killing, serious bodily injury,
                     or kidnapping directed at a person, Intelligence Community Directive 191
                     (“Directive 191”) requires the element to “warn the intended victim or those
                     responsible for protecting the intended victim, as appropriate.”2 Directive
                     191 further obligates IC elements to “document and maintain records” on
                     any actions taken pursuant to that duty. Directive 191, § 13.

                        Jamal Khashoggi, a columnist for the Washington Post, is believed to have
                     been killed after entering a Saudi consulate in Istanbul on October 2, 2018.3


                         1The Knight First Amendment Institute is a New York not-for-profit
                     organization based at Columbia University that works to preserve and expand the
                     freedoms of speech and the press through strategic litigation, research, and public
                     education.
                         2Director of National Intelligence, Intelligence Community Directive 191 § E.1
                     (July 21, 2015), https://perma.cc/49P8-J69X.
                         3Jamal Khashoggi: Saudi Journalist Vanishes in Istanbul, BBC News (Oct. 4, 2018),
                     https://perma.cc/VD23-B3NX; David D. Kirkpatrick & Carlotta Gall, Audio



                 475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | ramya.krishnan@knightcolumbia.org
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 12 of 17



The Washington Post reports that, before his disappearance, U.S. intelligence
agencies intercepted communications of Saudi officials discussing a plan to
capture Khashoggi.4 It is not publicly known, however, whether the U.S.
government warned Khashoggi of that threat. The Knight Institute seeks to
inform the public about the U.S. government’s compliance, or failure to
comply, with its duty to warn Khashoggi of any known and impending
threats to his safety.

                             II. Records requested

   The Knight Institute seeks the following records:

         1. All procedures or guidance for determining whether to warn,
            or for delivering a warning to, an intended victim or those
            responsible for protecting the intended victim, pursuant to
            Directive 191;

         2. All records concerning the duty to warn under Directive 191 as
            it relates to Jamal Khashoggi, including any records relating to
            duty to warn actions taken with respect to him;5

         3. All records concerning any “issue aris[ing] among IC
            elements” regarding a determination to warn Jamal Khashoggi
            or waive the duty to warn requirement, or regarding the
            method for communicating threat information to him. See
            Directive 191, § G.1.

         4. All records relating to any dispute referred to the DNI
            regarding a determination to warn Jamal Khashoggi or waive
            the duty to warn requirement, or regarding the method for
            communicating threat information to him. See Directive 191,
            § G.2.




Offers Gruesome Details of Jamal Khashoggi Killing, Turkish Official Says, N.Y. Times (Oct.
17, 2018), https://perma.cc/8RGV-7CVE.
   4 Loveday Morris, Souad Mekhennet & Kareem Fahim, Saudis Are Said To Have
Lain in Wait for Jamal Khashoggi, Wash. Post (Oct. 9, 2018),
https://perma.cc/82WY-EUJT.
   5 “Duty to warn actions” include but are not limited to senior officer reviews of
threat information and determinations; justifications not to warn the intended
victim based on waiver criteria; coordination with other IC elements (such as the
Federal Bureau of Investigation or the Central Intelligence Agency) to determine
how best to pass threat information to the intended victim; and communication of
threat information to another IC element or U.S. government agency for delivery
to the intended victim. See Directive 191, § F.13.


                                            2
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 13 of 17



   Where a document contains information that falls into one or more of
the categories described above, we seek the entirety of that document. If
processing the entirety of a given document would be unusually
burdensome, we ask that you give us an opportunity to narrow our request.
Please disclose all segregable portions of otherwise exempt records. See 5
U.S.C. § 552(b).

               III. Application for Expedited Processing

   The Knight Institute requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E). Obtaining, analyzing, and publicly disseminating information
about government activity are among the Institute’s core activities.6
Furthermore, the requested records are urgently needed to inform the
public about actual or alleged government activity. The disappearance of
Jamal Khashoggi is the subject of national attention. Last week, a bipartisan
group of 22 senators sent a letter to President Donald Trump expressing
concern about the incident and requesting that the President make a
determination on the imposition of sanctions on the responsible party within
120 days.7

           IV. Application for Waiver or Limitation of Fees

   The Knight Institute requests a waiver of document search, review, and
duplication fees on three grounds. First, the disclosure of the requested
records is in the public interest and that disclosure is “likely to contribute
significantly to the public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4)(A)(iii). Second, the Institute is a
“representative of the news media” within the meaning of FOIA and the
records are not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).
Third, the Institute qualifies as an “educational . . . institution” whose
purposes include “scholarly . . . research” and the records are not sought for
commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).

                                 *       *        *

   Thank you for your attention to our request.


                                         Sincerely,

                                          /s/ Ramya Krishnan
                                         Ramya Krishnan

   6   About the Knight Institute, https://perma.cc/S9PN-J4ZY.
   7 Press Release, Sen. Bob Corker, Corker, Menendez, Graham, Leahy Letter Triggers

Global Magnitsky Investigation into Disappearance of Jamal Khashoggi (Oct. 10, 2018).


                                         3
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 14 of 17



                            Adi Kamdar
                            Knight First Amendment Institute at
                               Columbia University
                            475 Riverside Drive, Suite 302
                            New York, NY 10115
                            ramya.krishnan@knightcolumbia.org
                            (646) 745-8500




                             4
                    Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 15 of 17




RAMYA KRISHNAN
Staff Attorney

                                                                    October 19, 2018

                     FOIA Officer
                     U.S. Department of State
                     Office of Information Programs and
                      Services
                     A/GIS/IPS/RL
                     SA-2, Suite 8100
                     Washington, D.C. 20522-0208


                              Re:       Freedom of Information Act Request
                                        Expedited Processing Requested

                     To whom it may concern,

                        The Knight First Amendment Institute at Columbia University (“Knight
                     Institute” or “Institute”)1 submits this request pursuant to the Freedom of
                     Information Act (“FOIA”), 5 U.S.C. § 552, for records relating to the
                     journalist Jamal Khashoggi.

                                                         I. Background

                        When an Intelligence Community (“IC”) element acquires information
                     indicating an impending threat of intentional killing, serious bodily injury,
                     or kidnapping directed at a person, Intelligence Community Directive 191
                     (“Directive 191”) requires the element to “warn the intended victim or those
                     responsible for protecting the intended victim, as appropriate.”2 Directive
                     191 further obligates IC elements to “document and maintain records” on
                     any actions taken pursuant to that duty. Directive 191, § 13.

                        Jamal Khashoggi, a columnist for the Washington Post, is believed to have
                     been killed after entering a Saudi consulate in Istanbul on October 2, 2018.3

                         1The Knight First Amendment Institute is a New York not-for-profit
                     organization based at Columbia University that works to preserve and expand the
                     freedoms of speech and the press through strategic litigation, research, and public
                     education.
                         2Director of National Intelligence, Intelligence Community Directive 191 § E.1
                     (July 21, 2015), https://perma.cc/49P8-J69X.
                         3Jamal Khashoggi: Saudi Journalist Vanishes in Istanbul, BBC News (Oct. 4, 2018),
                     https://perma.cc/VD23-B3NX; David D. Kirkpatrick & Carlotta Gall, Audio



                 475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | ramya.krishnan@knightcolumbia.org
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 16 of 17



The Washington Post reports that, before his disappearance, U.S. intelligence
agencies intercepted communications of Saudi officials discussing a plan to
capture Khashoggi.4 It is not publicly known, however, whether the U.S.
government warned Khashoggi of that threat. The Knight Institute seeks to
inform the public about the U.S. government’s compliance, or failure to
comply, with its duty to warn Khashoggi of any known and impending
threats to his safety.

                             II. Records requested

   The Knight Institute seeks the following records:

         1. All procedures or guidance for determining whether to warn,
            or for delivering a warning to, an intended victim or those
            responsible for protecting the intended victim, pursuant to
            Directive 191;

         2. All records concerning the duty to warn under Directive 191 as
            it relates to Jamal Khashoggi, including any records relating to
            duty to warn actions taken with respect to him;5

         3. All records concerning any “issue aris[ing] among IC
            elements” regarding a determination to warn Jamal Khashoggi
            or waive the duty to warn requirement, or regarding the
            method for communicating threat information to him. See
            Directive 191, § G.1.

   Where a document contains information that falls into one or more of
the categories described above, we seek the entirety of that document. If
processing the entirety of a given document would be unusually
burdensome, we ask that you give us an opportunity to narrow our request.
Please disclose all segregable portions of otherwise exempt records. See 5
U.S.C. § 552(b).



Offers Gruesome Details of Jamal Khashoggi Killing, Turkish Official Says, N.Y. Times (Oct.
17, 2018), https://perma.cc/8RGV-7CVE.
   4 Loveday Morris, Souad Mekhennet & Kareem Fahim, Saudis Are Said To Have
Lain in Wait for Jamal Khashoggi, Wash. Post (Oct. 9, 2018),
https://perma.cc/82WY-EUJT.
   5 “Duty to warn actions” include but are not limited to senior officer reviews of
threat information and determinations; justifications not to warn the intended
victim based on waiver criteria; coordination with other IC elements (such as the
Federal Bureau of Investigation or the Central Intelligence Agency) to determine
how best to pass threat information to the intended victim; and communication of
threat information to another IC element or U.S. government agency for delivery
to the intended victim. See Directive 191, § F.13.


                                            2
Case 1:18-cv-02709 Document 1-1 Filed 11/20/18 Page 17 of 17



               III. Application for Expedited Processing

   The Knight Institute requests expedited processing pursuant to 5 U.S.C.
§ 552(a)(6)(E). Obtaining, analyzing, and publicly disseminating information
about government activity are among the Institute’s core activities.6
Furthermore, the requested records are urgently needed to inform the
public about actual or alleged government activity. The disappearance of
Jamal Khashoggi is the subject of national attention. Last week, a bipartisan
group of 22 senators sent a letter to President Donald Trump expressing
concern about the incident and requesting that the President make a
determination on the imposition of sanctions on the responsible party within
120 days.7

           IV. Application for Waiver or Limitation of Fees

   The Knight Institute requests a waiver of document search, review, and
duplication fees on three grounds. First, the disclosure of the requested
records is in the public interest and that disclosure is “likely to contribute
significantly to the public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the
requester.” 5 U.S.C. § 552(a)(4)(A)(iii). Second, the Institute is a
“representative of the news media” within the meaning of FOIA and the
records are not sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).
Third, the Institute qualifies as an “educational . . . institution” whose
purposes include “scholarly . . . research” and the records are not sought for
commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).

                                 *       *        *

   Thank you for your attention to our request.


                                         Sincerely,

                                          /s/ Ramya Krishnan
                                         Ramya Krishnan
                                         Adi Kamdar
                                         Knight First Amendment Institute at
                                            Columbia University
                                         475 Riverside Drive, Suite 302
                                         New York, NY 10115
                                         ramya.krishnan@knightcolumbia.org
                                         (646) 745-8500

   6   About the Knight Institute, https://perma.cc/S9PN-J4ZY.
   7 Press Release, Sen. Bob Corker, Corker, Menendez, Graham, Leahy Letter Triggers

Global Magnitsky Investigation into Disappearance of Jamal Khashoggi (Oct. 10, 2018).


                                         3
